
	

113 HJ 7 IH: Proposing an amendment to the Constitution of the United States regarding presidential election voting rights for residents of all United States territories and commonwealths.
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 7
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mrs. Christensen (for
			 herself and Ms. Bordallo) introduced
			 the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States regarding presidential election voting rights for
		  residents of all United States territories and commonwealths.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.The right of citizens of the United States
				to vote in the election for President and Vice President shall not be denied or
				abridged by the United States or by any State on account of residency in a
				territory or commonwealth of the United States.
					2.The Congress shall have power to enforce
				this article by appropriate
				legislation.
					.
		
